Citation Nr: 0519609	
Decision Date: 07/19/05    Archive Date: 07/22/05

DOCKET NO.  99-23 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active duty from February 1969 August 1970, 
with one year of foreign service in Vietnam.  This claim 
initially came before the Board of Veterans' Appeals (Board) 
on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana, which denied the veteran's request to 
reopen a claim of entitlement to service connection for PTSD.  
The Board reopened the claim by a decision issued in January 
2003, and Remanded the claim for further development in 
December 2003.  The claim now returns to the Board following 
that Remand.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In its June 2003 response to VA's request for records which 
might corroborate the veteran's description of stressors, the 
Department of the Navy, Personnel Management Support Branch, 
indicated that other information concerning the unit to which 
the veteran was attached would be contained in command 
chronologies submitted by his unit.  The response indicated 
that those records should be requested from the Marine Corps 
Historical Center, History and Museums Division, Building 58, 
Washington Navy Yard, Washington, D.C.  The Board is unable 
to find evidence that those records were requested.  

Therefore, remand of this claim is required.  Although the 
Board sincerely regrets the additional delay, it is necessary 
to ensure that there is a complete record upon which to 
decide the veteran's claim so that he is afforded every 
possible consideration.

In addition, when further examination is conducted after the 
unit information is obtained, the examiner who conducts the 
examination should specifically discuss review of the 
veteran's service medical records, from volume I of the 
claims files, since those records reflect that the veteran 
complained of nervousness in service after approximately 10 
months of service in Vietnam, and complained of "nerves" 
proximate to his service discharge.  The examiner should 
specifically address these facts in the examination report.  

Any additional actions which are required as a result of 
changes in interpretation of the VCAA or in case law which 
may be issued after the date of this Board decision should be 
undertaken as required on Remand.  See Disabled American 
Veterans, et. al. v. Secretary of Department of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Accordingly, the case is REMANDED for the following actions:

1.  Advise the veteran that it is his 
responsibility to identify any evidence 
relevant to his claim, of any type he 
wants VA to attempt to obtain, including 
clinical records or employment records.  
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002).  If there are any additional 
documents, reports, or types of records 
which might substantiate his claim for 
service connection for PTSD, he should 
identify or submit such records.  In any 
event, the veteran should be specifically 
asked to provide any evidence in his 
possession or to identify any evidence 
that might be obtained that might 
substantiate his claim on appeal.

Any notice given, or action taken 
thereafter, must also comply with 
controlling guidance provided after the 
issuance of this Board decision.   

2.  The veteran should again be afforded 
the opportunity to identify any records 
of treatment for PTSD which are not yet 
of record.  The records of the veteran's 
current VA treatment, to include all 
inpatient or outpatient VA treatment 
records from July 2002 to the present, 
should be obtained.

The veteran should also be afforded the 
opportunity to identify records of 
treatment by private providers from July 
2002 to the present, if there are any 
such records, and all records identified 
by the veteran should be obtained.  

Documentation of the search for VA 
clinical records from July 2002 to the 
present, which are not yet associated 
with the claims files, should be 
associated with the final volume of the 
claims files.  

3.  Obtain a more legible copy of the 
veteran's record of service (1070) (MC 
118(3), page one, from the National 
Personnel Records Center.  Unfortunately, 
the copy of record is not completely 
legible, and entries reflecting the unit 
to which the veteran was assigned during 
his period of service in Vietnam are 
missing some letters of the unit 
designations.  If no legible copy is 
otherwise available, request information 
from the service department.

4.  Once a legible copy of the 1070 (MC 
118(3) has been obtained or the necessary 
additional information has been obtained 
from the service department, and all 
units to which the veteran was attached 
during the period from August 1969 to 
August 1970 can be correctly and 
accurately identified, the Marine Corps 
Historical Center, History and Museums 
Division, Building 58, Washington Navy 
Yard, Washington, D.C. should be 
contacted, and provided with the 
veteran's DD 214 and records of the 
veteran's service reflecting the units to 
which he was attached during his service 
in Vietnam from August 1969 to August 
1970.  The Marine Corps Historical Center 
should be asked to provide unit diaries 
or command chronologies, or any other 
information pertaining to the activities 
of Headquarters Battery (HqBtry), 11th 
Marines, 1st Marine Division (Rein), from 
August 1969 to September 1969, ?rdMaintCo 
(designation of unit not complete on 
available copy of service record), 
MaintBn, ?tFSR/FLC (designation of unit 
not complete on available copy of service 
record), September 1969 to November 1969, 
HqBtry, 11th Mar, 1st MarDiv (Rein), 
?qBtry, 1stBn, 13th Mar FMF, 1st MarDiv 
(designation of unit not complete on 
available copy of service record), 
December 1969 to March 1970, and for the 
units to which the veteran was attached 
from March 1970 through August 1970.  

Any information obtained should be 
associated with the claims file.  If such 
efforts result in negative results, 
documentation to that effect should be 
placed in the claims file.  Request that 
an attempt to verify whether the bases to 
which those units were assigned came 
under rocket or mortar fire or incurred 
other enemy action, and to verify whether 
the veteran's unit(s) or an individual in 
the veteran's military occupational 
specialty, infantry weapons repairman 
(InfWpnsRepMan), conducted convoys or 
would have participated in such actions.

5.  After this information is received, a 
summary should be prepared which 
indicates whether stressors or stressful 
events described by the veteran were 
corroborated by the historical data.

6.  The veteran should again be afforded 
VA psychiatric examination.  The examiner 
should be provided with a copy of the 
summary provided by the Marine Corps 
Historical Center and stressor 
corroboration summary.  The claims 
folders should be sent to the examiner 
for review of pertinent documents 
therein, and the examiner should 
specifically discuss review of the 
veteran's service medical records, from 
volume I of the claims files, since those 
records reflect that the veteran 
complained of nervousness in service 
after approximately 10 months of service 
in Vietnam, and complained of "nerves" 
proximate to his service discharge.  Any 
necessary diagnostic examinations or 
studies should be conducted.  The 
examiner should assign a diagnosis/es for 
the veteran's current psychiatric 
disorder(s).  

If the veteran meet the diagnostic 
criteria for assignment of a diagnosis of 
PTSD, the examiner should provide an 
opinion as to whether it is at least as 
likely as not (a 50 percent likelihood or 
greater) that events which occurred 
during the veteran's military service and 
have been verified are etiologically 
related to the development of PTSD.  

7.  The veteran is hereby notified that 
it is his responsibility to report for 
any scheduled VA examination(s) and to 
cooperate in the development of his 
claim.  The consequences for failure to 
report for VA examination without good 
cause may include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2004).  If the 
veteran does not report for the scheduled 
examination, documentation should be 
associated with the claims file showing 
that notice of the examination was sent 
to the veteran's last known address.  If 
any notice afforded the veteran is 
returned as undeliverable, the RO should 
so indicate.  

8.  If any decision with respect to the 
claim on appeal remains adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and afforded a reasonable period 
of time within which to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this REMAND is to comply with due 
process considerations.  The Board intimates no opinion as to 
the ultimate outcome of this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


